Title: Oath for the Faithful Execution of Office, 20 October 1783
From: Hamilton, Alexander
To: 


Albany, October 20, 1783. On this date Hamilton signed an oath for the faithful execution of his office. The oath, signed by five other lawyers, reads as follows: “I AB. chosen or appointed [as the Case may be] to the office of [here insert the officer’s Title of Office] Do solemnly in the presence of almighty God before whom I expect to answer for my conduct promise and swear, that I will in all things to the best of my knowledge and ability faithfully perform the Trust reposed in me. So help me God.” After his signature Hamilton wrote: “20th. of October 1783 qualified as an Attorney & Counsellor in the Supreme Court and also as solicitor and Counsellor in the Court of Chancery.”
